Matter of McIntosh v McIntosh (2020 NY Slip Op 07832)





Matter of McIntosh v McIntosh


2020 NY Slip Op 07832


Decided on December 23, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, NEMOYER, WINSLOW, AND DEJOSEPH, JJ.


1251 CAF 20-00923

[*1]IN THE MATTER OF JOHN F. MCINTOSH, PETITIONER-RESPONDENT,
vJOHN A. MCINTOSH, RESPONDENT-APPELLANT. (APPEAL NO. 2.) 


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JANET C. SOMES OF COUNSEL), FOR RESPONDENT-APPELLANT. 

	Appeal from an order of the Family Court, Monroe County (Kristin F. Splain, R.), entered September 19, 2019 in a proceeding pursuant to Family Court Act article 8. The order, among other things, denied respondent's motion to vacate a default order of protection. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Matter of McIntosh v McIntosh ([appeal No. 1] — AD3d — [Dec. 23, 2020] [4th Dept 2020]).
Entered: December 23, 2020
Mark W. Bennett
Clerk of the Court